Order entered September 29, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01106-CV

                   IN RE MAURICIO ANTONIO CABRERA, Relator

                Original Proceeding from the 195th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F-1057867-N

                                        ORDER
                     Before Justices Lang-Miers, Stoddart and Whitehill

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.




                                                /Elizabeth Lang-Miers/
                                                ELIZABETH LANG-MIERS
                                                JUSTICE